Citation Nr: 1706319	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-21 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for residuals of a right arm injury, rated as residuals of a fracture of the right elbow.

2. Entitlement to an initial disability rating in excess of 10 percent for residuals of a right arm injury, rated as residuals of fractures of the right wrist.

3. Entitlement to an initial compensable disability for residuals of a right knee injury.

4. Entitlement to an initial disability rating in excess of 10 percent for residuals of a right knee injury.

5. Entitlement to an effective date prior to November 18, 2010 for an award of service connection for residuals of a right arm injury.

6. Entitlement to an effective date prior to November 18, 2010 for an award of service connection for residuals of a right knee injury.

7. Entitlement to service connection for a left hand disability, to include residuals of a left pinky finger injury.

8. Entitlement to service connection for a right leg injury.

9. Entitlement to service connection for prostate cancer, to include as due to exposure to an herbicide agent.

10. Entitlement to service connection for depression, to include as secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to August 1947, and from September 1947 until his retirement in September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Since the issuance of the June 2013 statement of the case, the Veteran was afforded a VA examination of his service-connected right knee in June 2014.  During the November 2016 hearing before the Board, the Veteran's representative waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ).

In the June 2013 statement of the case, the RO denied entitlement to an initial disability rating in excess of 10 percent for residuals of a right arm injury, which was rated as residuals of a fracture of the right elbow, as well as entitlement to an initial compensable disability rating for residuals of a right knee injury.  Per the decision below, the Board grants entitlement to a separate initial disability rating of 10 percent for residuals of a right arm injury, rated as residuals of fractures of the right wrist, as well as entitlement to an initial 10 percent disability rating for residuals of a right knee injury.  However, the Board presumes the Veteran is seeking the maximum benefits allowed for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, for the reasons discussed below, the issues of entitlement to an initial disability rating in excess of 10 percent for residuals of a right arm injury, rated as residuals of a fracture to the right elbow; entitlement to an initial disability rating in excess of 10 percent for residuals of a right arm injury, rated as residuals of fractures to the right wrist; and entitlement to an initial disability rating in excess of 10 percent for residuals of a right knee injury are listed as separate issues, as noted on the title page, and will be remanded to the AOJ for additional development.

In his November 2010 claim, the Veteran stated he is seeking service connection for residuals of an injury to his left pinky finger.  However, his November 2016 testimony before the Board indicates the Veteran seeks service connection for a left hand disability, to include the pinky finger.  Accordingly, the Board has characterized the issue as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

In a December 2016 statement, the Veteran requested documentation that he suffers from combat-related illness and/or wounds for property tax purposes.  The Veteran contended his prostate cancer and diabetes are related to Agent Orange, and that his hearing is deteriorating.  The Veteran's claim of entitlement to service connection for prostate cancer is currently on appeal, as will be discussed below.  A claim of entitlement to service connection for diabetes mellitus, type II, was most recently denied per a November 2015 rating decision.  A claim of entitlement to an increased disability rating for bilateral hearing loss was most recently denied per an August 2016 rating decision.  The Board finds the Veteran did not clearly indicate that he wished to pursue a claim of entitlement to service connection for diabetes at this time, or that he disagreed with the August 2016 rating decision denying an increased disability rating for bilateral hearing loss.  Therefore, the Board finds entitlement to an increased disability rating for bilateral hearing loss is not currently on appeal, and the Board will not refer any claims to the AOJ at this time.  However, the Veteran is free to file such claims at a future date if he desires.

The issues of entitlement to increased disability ratings for residuals of a right arm injury, rated as residuals of a fracture of the right elbow; residuals of a right arm injury, rated as residuals of fractures of the right wrist; and residuals of a right knee injury; and the issues of entitlement to service connection for a right leg injury, prostate cancer, and depression are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's residuals of a right arm injury include x-ray evidence of traumatic arthritis of the right wrist manifested by limitation of motion.

2. The totality of the evidence of record indicates the Veteran's right knee arthritis is manifested by limitation of flexion and painful motion.

3. On November 18, 2010, VA received the Veteran's formal claims of entitlement to service connection for a right arm injury and for a bilateral knee injury.

4. There was no claim of entitlement to service connection for a right arm disability, either formal or informal, prior to November 18, 2010.

5. There was no claim of entitlement to service connection for a right knee disability, either formal or informal, prior to November 18, 2010.

6. The preponderance of the competent and credible evidence weighs against finding that the Veteran's current left hand disability manifested within a year of his separation from active duty service.

7. The preponderance of competent and credible evidence weighs against finding that the Veteran's current left hand disability incurred in or is otherwise related to his active duty service.


CONCLUSIONS OF LAW

1. The criteria for a separate initial disability rating of 10 percent for residuals of a right arm injury, rated as residuals of fractures to the right wrist, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2016).

2. The criteria for an initial disability rating of 10 percent for residuals of a right knee injury have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2016).

3. The criteria for an effective date prior to November 18, 2010 for service connection for residuals of a right arm injury have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

4. The criteria for an effective date prior to November 18, 2010 for service connection for residuals of a right knee injury have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

5. The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

VA's duty to notify was satisfied by a letter in November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the Veteran's claims of entitlement to increased disability ratings for residuals of a right arm injury and residuals of a right knee injury, given the favorable dispositions of the actions here, which are not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Further, the Board finds that all necessary development of the downstream earlier effective date claims has been accomplished and, therefore, that appellate review of these claims may proceed without prejudicing the Veteran.

Regarding the claim of entitlement to service connection for a left hand disability, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, service personnel records, VA treatment records, and identified private treatment records have been associated with the evidentiary record.

Under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds that in the instant matter, other than the Veteran's allegations, the record does not indicate that any current left hand disability may be associated with service.  Although an October 1947 x-ray report indicated the Veteran's left hand was examined, and a transverse fracture of the base of the proximal phalanx of the fifth digit was noted, the Board finds the preponderance of the evidence of record indicates the Veteran actually broke the fifth digit of his right hand during service.  See October 1947 Final Diagnosis for Clinical Record (includes fracture of the first phalanx of the fifth digit, right); October 1947 W.D., A.G.O. Form No. 8-24 (reporting installation of Station Hospital, Eglin Field); October 1947 Abbreviated Clinical Record.  As there is otherwise no evidence of disease or injury in service, recurrent symptoms or continuity of symptomatology since service, or other possible association with service, the Board finds a VA medical opinion is not necessary to decide the claim of service connection for residuals of a left hand injury.  McLendon, 20 Vet. App. at 81; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).

Thus, with respect to the Veteran's claim of entitlement to service connection for residuals of a left hand disability, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Increased Disability Ratings

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under 38 C.F.R. § 4.45(f), for the purpose of rating disability from arthritis, the elbow, wrist, and knee are considered major joints.

Normal ranges of motion of the wrist are dorsiflexion from zero to 70 degrees, palmar flexion from zero to 80 degrees, ulnar deviation from zero to 45 degrees, and radial deviation from zero to 20 degrees.  38 C.F.R. § 4.71, Plate I.

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

	Residuals of a Right Arm Injury

In the August 2011 rating decision, the RO granted entitlement to service connection for residuals of a right arm injury, rated as 10 percent disabling.  The rating decision indicated the Veteran's residual of a right arm injury was diagnosed and rated as a right elbow flexion deformity, a sequela of his in-service elbow fracture.  See also August 2016 rating decision code sheet (listing residuals old fracture, right elbow (dominant) formerly right arm injury); April 2011 VA examination report.

The Veteran's service treatment records indicate the Veteran was injured in a motorcycle accident in October 1947.  The Veteran's diagnoses included a simple fracture of the right supra-condylar radius, a simple fracture of the styloid process of the right ulnar bone, and a dislocation of the right posterior lateral radius on humerus.  See, e.g., October 1947 Final Diagnosis for Clinical Record; October 1947 right wrist x-ray reports; October 1947 abbreviated clinical record.

Upon VA examination in April 2011, x-ray findings of the Veteran's right forearm were compatible with scapholunate dissociation with significant posttraumatic osteoarthritis changes of the radiocarpal joint space.

Upon VA examination in November 2014, the VA examiner indicated the Veteran's electronic claims folder was reviewed.  The VA examiner stated arthritis was confirmed by x-ray reports, listed the x-ray findings from April 2011, and diagnosed traumatic arthritis of the right wrist.  The VA examiner noted the Veteran's right wrist was fractured in a motorcycle accident.  Upon range of motion testing, palmar flexion of the right wrist was limited to 40 degrees, dorsiflexion was limited to 50 degrees, ulnar deviation limited to 15 degrees, and radial deviation limited to 15 degrees.  The examiner stated pain was noted upon examination.

The Board finds the November 2014 VA examination report indicates the service-connected residuals of a right arm injury include traumatic arthritis of the right wrist related to the right wrist fractures suffered in the motorcycle accident in service, as documented by the April 2011 x-ray findings.  Further, the November 2014 VA examination findings indicate the traumatic arthritis of the right wrist is manifested by limitation of motion, as contemplated by a 10 percent rating under Diagnostic Code 5010.  See 38 C.F.R. §§ 4.7, 4.45, 4.71a, Diagnostic Code 5010.

Accordingly, given the totality of the evidence, the Board finds the criteria for a separate initial 10 percent disability rating for residuals of a right arm injury, rated as traumatic arthritis of the right wrist, have been met, and the Veteran is awarded a separate initial 10 percent disability rating.

However, the Board finds further development is necessary regarding the current severity and manifestations of the Veteran's current residuals of a right arm injury, including the elbow and wrist.  Accordingly, the issues of entitlement to an initial disability rating in excess of 10 percent for residuals of a right arm disability, rated as residuals of a right elbow fracture, and entitlement to an initial disability rating in excess of 10 percent for residuals of a right arm disability, rated as residuals of right wrist fractures, will be discussed in the Remand section, below.

	Residuals of a Right Knee Injury

In the August 2011 rating decision, the RO granted entitlement to service connection for residuals of a right knee injury, rated as noncompensable.

In December 2010, the Veteran reported experiencing pain over his right knee to Dr. M.J.C.

Upon VA examination in April 2011, the Veteran complained of mild pain on his right knee since his in-service motorcycle accident, which gradually progressed, and that he takes over-the-counter pain medication.  The Veteran's right knee symptoms included giving way, pain, stiffness, weakness, and decreased speed of joint motion.  Range of motion testing of the right knee revealed flexion was limited to 135 degrees.  X-rays of the right knee revealed an old chip fracture of the fibular head with minimal tricompartmental degenerative changes.

Upon VA examination in June 2012, the Veteran reported bilateral knee discomfort and intermittent achiness.  Range of motion testing revealed flexion of the right knee was limited to 135 degrees, including after repetitive use testing.

Upon VA examination in November 2014, the Veteran complained of pain and stiffness of the right knee when he gets up or tires after walking 150 to 200 feet.  The Veteran reported taking over-the-counter pain medication daily for knee pain.  Range of motion testing of the knee revealed normal flexion and extension.  The Veteran reported fatigue, lack of endurance, and incoordination all significantly limited his functional ability with repeated use over a period of time, and the examiner stated the examination supported the Veteran's statements.  The November 2014 VA examiner also stated disturbance of locomotion was an additional contributing factor of disability.

Upon the November 2016 hearing before the Board, the Veteran testified his right knee arthritis makes it painful to get up and start walking, and he is limited in the distance he can walk.  The Veteran reported taking pain medication daily, and that he experiences pain rated about 8 out of 10 when he is trying to walk.

The Board finds the totality of the evidence of record as outlined above indicates the Veteran's current right knee arthritis is manifested by limitation of flexion, as well as painful motion, as contemplated by a 10 percent rating under Diagnostic Code 5003.  See 38 C.F.R. §§ 4.7, 4.45, 4.71a, Diagnostic Code 5003.  Accordingly, the Board finds the criteria for an initial 10 percent disability rating for residuals of a right knee injury have been met.

However, the Board finds further development is necessary regarding the current severity and manifestations of the Veteran's current right knee disability.  Accordingly, the issue of entitlement to an initial disability rating in excess of 10 percent for residuals of a right knee disability will be discussed in the Remand section, below.

Earlier Effective Dates

      Legal Criteria

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  In pertinent part, prior to March 24, 2015, any communication or action indicating an intent to apply for one or more VA benefits could be considered an informal claim.  Under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran could file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim had not been filed, an application form would be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it would be considered filed as of the date of receipt of the informal claim.  

An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant).  The United States Court of Appeals for the Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

	Analysis

In an August 2011 decision, the RO granted entitlement to service connection for residuals of a right arm injury and residuals of a right knee injury, each effective November 18, 2010.

The Veteran contends that the effective date for the grants of service connection should be the date he filed a claim in 1947, when he sustained these injuries due to a motorcycle accident.  See November 2016 videoconference hearing testimony; September 2011 notice of disagreement.

In September 1947, VA received a VA Form 21-526, Veteran's Application for Pension or Compensation, from the Veteran.  Under the section, "Nature of Disease or Injury on Account of Which Claim is Made and Date Each Began," the Veteran listed "a. Athletes foot Apr 47" and "b. Syphilis Jun 47."  The form does not include any information about a motorcycle accident, the Veteran's right arm, or the Veteran's right knee.

In a February 1948 letter, the Montgomery, Alabama RO notified the Veteran that because information had been received showing he had re-enlisted to active duty service, his claim for disability compensation had been disallowed.  The letter concluded, "If in the future you are released from active service and wish further action on your claim, please inform this office to that effect."

In February 1948, VA received a letter from the Veteran noting he had received the letter from the RO, and the Veteran stated he "would still like to hold the claim after I am discharged this time from this enlistment."  

In a February 1948 letter, the Montgomery RO informed the Veteran that no determination had been made whether he was eligible for compensation, and stated, "In the event you inform this office of the date of your release from this enlistment, further consideration will be given [to] your claim and you will be informed of the action taken."

In February 1948, VA received a letter in response from the Veteran, stating his enlistment would finish in September 1950.  

Neither of the Veteran's February 1948 letters included any information about a motorcycle accident, the Veteran's right arm, or the Veteran's right knee.

In December 1950, the St. Petersburg RO sent the Veteran a letter stating, "In view of your apparent desire to present an appeal to the Administrator of Veterans Affairs, VA Form P-9 is enclosed for that purpose."  The Veteran was informed that the completed form had to be returned for the appeal to be considered by the Board.  It is unclear from the totality of the evidence of record to what decision or correspondence the RO's December 1950 letter was responding.  The evidence of record does not include correspondence from the Veteran to VA, or any record of a decision by VA regarding any disability compensation claim, dated between his last February 1948 letter and the December 1950 letter from the St. Petersburg RO.  Further, the evidence of record does not indicate any VA Form 9 or other correspondence from the Veteran was received by VA in response to the December 1950 letter. 

The evidentiary record includes submissions by the Veteran in the 1950s and then the 1970s regarding dental treatment benefits, education benefits, and dependency benefits.  See August 1979 VA Form 22-1902k; June 1979 Veteran statement; May 1979 VA Form 22-1995; October 1976 Veteran statement; August 1976 Veteran statement; November 1975 VA Form 21-686c; January 1975 VA Form 21-686c; October 1974 VA Form 22-1995; January 1973 VA Form 21E-6553c; November 1971 rating decision; November 1971 VA Form 21E-1195; October 19, 1971 Veteran statement; October 15, 1971 Veteran statement; September 1971 VA Form 21E-1990; September 1971 Veteran statement; July 1971 VA Form 10-7131 (requesting rating action for missing teeth).  However, these documents do not include any information about a motorcycle accident, or disabilities regarding the Veteran's right arm or right knee.

The evidentiary record indicates the next communication received by VA from the Veteran regarding entitlement to disability compensation benefits was a VA Form 21-526 received on November 18, 2010, in which the Veteran stated he was seeking compensation for, in pertinent part, a right arm injury and a bilateral knee injury.

The Board finds the Veteran did not file a claim, either formal or informal, for entitlement to service connection for a right arm disability or a right knee disability prior to his November 18, 2010 VA Form 21-526.  Again, any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  However, no correspondence from the Veteran received by VA prior to November 18, 2010 mentioned a right arm disability or a right knee disability, or a motorcycle accident in service, and therefore did not demonstrate any intent on the part of the Veteran to seek disability compensation benefits for his right arm and/or right knee.

For these reasons, the Board finds that the preponderance of the evidence is against the claims for an effective date earlier than November 18, 2010 for the grants of service connection for residuals of a right arm injury and residuals of a right knee injury.  Because the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, the claims are denied.

Service Connection

      Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309. 

The United States Court of Appeals for the Federal Circuit, however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

      Analysis

The Veteran contends he currently suffers from arthritis in his left hand and pinky finger which is related to an injury he suffered in the motorcycle accident during service.  See, e.g., November 2016 videoconference hearing testimony; November 2010 claim.

The Veteran's private treatment records from Dr. M.J.C. indicate arthritis has been diagnosed in the Veteran's left hand.  See, e.g., December 2010 Dr. M.J.C. treatment note; November 2010 Dr. M.J.C. treatment note; see also December 2010 VA geriatric medicine initial evaluation note.  Accordingly, the Board finds the first element under Shedden is met.

The Veteran's service treatment records confirm the Veteran was involved in a motorcycle accident in October 1974.  However, the abbreviated clinical record regarding his treatment following the accident indicates the Veteran's complete physical examination was negative except for fractures in his right arm, as well as a fracture of the proximal phalanx of the fifth digit and a laceration in the web of the fourth and fifth fingers of the right hand.  An October 1947 x-ray report indicates the Veteran's left hand was examined, and a transverse fracture of the base of the proximal phalanx of the fifth digit was noted.  The rest of the Veteran's service treatment records, however, including the October 1974 Final Diagnosis for Clinical Record and the W.D., A.G.O. Form No. 8-24 from the station hospital at Eglin Field, confirm the Veteran broke the fifth digit of his right hand.  

The Board has considered the lay evidence offered by the Veteran.  This includes his testimony, in which he reported he broke his left pinky finger during the motorcycle accident in service.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the Board finds the Veteran's statements are outweighed by the contemporaneous service treatment records, which document the Veteran broke the pinky finger on his right hand during the motorcycle accident, not his left pinky finger.

Further, the Veteran's service treatment records do not include any other complaints, treatment, or diagnoses related to the Veteran's left hand during his active duty service.  See, e.g., July 1964 examination report; September 1956 examination report; September 1950 examination report; September 1950 report of medical history.  In a February 1970 report of medical history, the Veteran reported his history of a broken right arm due to the motorcycle accident.  The examiner mistakenly noted the Veteran had broken both his right and left arms in the motorcycle accident, however there was no mention by the Veteran or the examiner of any complaints related to the Veteran's left hand.  Upon his February 1970 retirement examination, the Veteran's upper extremities were marked normal, and no defects or diagnoses were noted by the examiner.

Upon the November 2016 hearing before the Board, the Veteran testified that his left hand did not give him problems during service, but that arthritis was now setting in.  The evidence of record does not include any complaints regarding the Veteran's left hand until a March 2007 Dr. M.J.C. treatment note.  Therefore, the Board finds that continuity of symptomatology in the Veteran's left hand related to arthritis has not been shown by the totality of the evidence of record.

As the Veteran's service treatment records are silent for complaints regarding the left hand, except for the October 1947 x-ray report which mistakenly stated the left hand was examined, as discussed above, and as the evidence of record, including the Veteran's statements, do not indicate left hand symptoms until decades following his retirement from active duty service, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's arthritis of the left hand, to include the pinky finger, incurred in, or was manifested within one year following his separation from, active duty service.  Therefore, service connection cannot be established on a presumptive basis, or as incurred during active duty service.  See 38 C.F.R. §§ 3.303(a), 3.307, 3.309.

For these same reasons, the Board also finds the preponderance of competent and credible evidence weighs against finding the Veteran suffered an in-service incurrence or aggravation of a disease or injury of the left hand.  Therefore, the second element of service connection under Shedden has not been met.  

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current left hand disability is related to his active duty service.  Therefore, service connection cannot be established on a direct basis.  38 C.F.R. § 3.303(d); see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for a left hand disability.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to a separate initial disability rating of 10 percent for residuals of a right arm injury, rated as residuals of fractures of the right wrist, is granted.

Entitlement to an initial disability rating of 10 percent for residuals of a right knee disability is granted.

Entitlement to an effective date prior to November 18, 2010 for the grant of service connection for residuals of a right arm injury is denied.

Entitlement to an effective date prior to November 18, 2010 for the grant of service connection for residuals of a right knee injury is denied.

Entitlement to service connection for a left hand disability is denied.


REMAND

Increased Ratings for Right Arm and Right Knee

First, the Board finds the evidence of record indicates there are outstanding relevant private treatment records.  In July 2012, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, for Dr. O.M.G., who he stated had treated him from April 2011 to the present.  The Form 21-4142 listed an address is Palmetto Bay.  In October 2012 and November 2012, the RO sent letters to the Palmetto Bay address requesting copies of the Veteran's treatment records; no response was received.  However, in a June 2012 statement, Dr. O.M.G. had listed former and current office addresses, both in Miami.  The evidence of record does not indicate the AOJ attempted to contact either of Dr. O.M.G.'s Miami addresses. 

Further, upon the November 2016 hearing before the Board, the Veteran testified that he currently receives private treatment for his right arm and right knee through a private doctor.  Accordingly, on remand, the AOJ should undertake appropriate development to obtain any outstanding relevant private treatment records, to include from Dr. O.M.G.  

The Veteran was last afforded a VA examination of his right elbow in April 2011, and examinations of his right wrist and right knee in November 2014.  Upon his November 2016 hearing before the Board, the Veteran testified that both his right arm and right knee have gotten worse since his last VA examinations.  The Veteran testified that he currently experiences numbness in all of his right shoulder and arm if he lies on that side at night.  He also indicated he experiences instability in his right knee, and he can no longer lift his leg straight out.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Further, the Board finds the April 2011, June 2012, and November 2014 VA examination reports are inadequate, as they do not indicate that range of motion testing of the service-connected right elbow, right wrist, and right knee and nonservice-connected left elbow, left wrist, and left knee were performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59.  

Accordingly, on remand, the AOJ should afford the Veteran new VA examinations to determine the current severity of his service-connected right elbow, right wrist, and right knee disabilities, to include full range of motion studies.

Finally, on remand, the AOJ should obtain any outstanding VA treatment records.

Service Connection for a Right Leg Disability, Prostate Cancer, and Depression

In a January 2013 rating decision, the St. Petersburg RO denied the claims of entitlement to service connection for a right leg injury, prostate cancer to include as due to exposure to an herbicide agent, and depression associated with prostate cancer.

In June 2013, VA received a VA Form 9, on which the Veteran stated he wished to appeal all issues pertaining to his current conditions, and listed, "knee injuries, 'leg injuries' - exposed to Agent Orange...."  The Veteran further discussed a leg injury in service, as well as contending that his cancer may be related to the spraying of Agent Orange.  As the substantive appeal was received within a year of the January 2013 rating decision, the Board will afford the Veteran the benefit of the reasonable doubt, and will construe the June 2013 substantive appeal statements as a notice of disagreement with January 2013 rating decision.

The Board recognizes that claimants must now submit a specific VA Form 21-0958, Notice of Disagreement, in order to begin processing of a notice of disagreement.  However, the VA regulation requiring the filing of a VA Form 21-0958 to initiate a notice of disagreement is applicable to claims and appeals filed on or after March 24, 2015.  As the Veteran's substantive appeal was received in June 2013, the Board finds that a VA Form 21-0958 is not required, and the Veteran has timely submitted a notice of disagreement.

Because the notice of disagreement placed the issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify any outstanding private treatment records related to his right arm to include elbow and wrist, and his right knee disability.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Dr. O.M.G. at her former and current office addresses in Miami from April 2011 to the present, as identified in the June 2012 statement by Dr. O.M.G.  When contacting the Veteran to obtain any necessary release, the AOJ should provide the full name of Dr. O.M.G. as identified in the prior July 2012 authorization form to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include any treatment records from the Miami VAMC dated from October 2014 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected residuals of right arm injury, to include the right elbow and the right wrist.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected right elbow and the nonservice-connected left elbow.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b) To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left elbows since November 2010.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

c) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected right wrist and the nonservice-connected left wrist.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

d) To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left wrists since November 2010.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

e) The examiner is also asked to address the Veteran's testimony that he experiences numbness in all of his right shoulder and arm if he lies on that side.

The supporting rationale for all opinions expressed must be provided.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected residuals of a right knee injury.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected right knee and the nonservice-connected left knee.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b) To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knees since November 2010.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

c) The examiner is also asked to address the Veteran's testimony that he experiences instability in his right knee, that he will lose his balance, and wobble when he walks.

The supporting rationale for all opinions expressed must be provided.

5. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issues of entitlement to service connection for a right leg injury, prostate cancer to include as due to exposure to an herbicide agent, and depression associated with prostate cancer.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

6. After the above development has been completed, readjudicate the claims of entitlement to increased initial disability ratings for residuals of a right arm injury, rated as residuals of an old fracture of the right elbow; residuals of a right arm injury, rated as residuals of fractures of the right wrist; and residuals of a right knee injury.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


